231 F.3d 889 (2nd Cir. 2000)
BETTY HUGHLEY, ANGELA DOYLE, GEORGIANNA JOHNSON, FREDERICK GILLIAM, SYLVIA GRANT-GUTIERREZ, EDWARD KAY, STEVEN KRAMER, LUIS MATOS, JAMES MURPHY, MARC SHANKER and UNITY AND PROGRESS-SAVE OUR UNION COMMITTEE, Plaintiffs,v.LOCAL 1199, DRUG, HOSPITAL AND HEALTH CARE EMPLOYEES UNION, RWDSU, Plaintiff-AppelleeCLAUDE FERRARA, PHILIP KAMENKOWITZ, TELBERT KING, HERB BINGER, RAMON P. MALAVE, JO-ANN MARSHALL, BARRINGTON MOORE, KARL RATH, FLORIS SAUNDERS, FLOYD SHEPARD and DORIS TURNER, Defendants-Appellants.
Docket No. 00-7404August Term, 2000
UNITED STATES COURT OF APPEALSFOR THE SECOND CIRCUIT
Argued: October 27, 2000Decided: November 08, 2000

Defendants appeal a decision of the District Court for the Southern District of New York (Haight, Judge), denying their motion for attorney fees. Affirmed.
DELIA Guazzo, Gareth W. Stewart, New York, NY for Appellants Claude Ferrara et al.
WILLIAM B. POLLARD, III, Louisa S. Ruffine, Kornstein Veisz & Wexler, LLP, New York, NY, Richard Levy, Levy Pollack Ratner & Behroozi, P.C., New York, NY, for Appellee Local 1199, Drug Hospital and Health Care Employees Union, RWDSU.
Before:  FEINBERG, MINER, KATZMANN, Circuit Judges.

PER CURIAM

1
Defendants Claude Ferrara et al appeal from an opinion and order of the United States District Court for the Southern District of New York (Haight, District Judge), dated March 7, 2000, which denied their motion for attorney fees and costs. On appeal, defendants argue that they are entitled to fees and costs under common benefit, promotion of union democracy and state law theories. For the reasons stated by the district court, we find that defendants are not entitled to attorney fees and costs. We hereby adopt parts II.C, III, and IV.2 of the district court's thorough opinion and affirm for the reasons stated therein. See Doyle v. Turner, 90 F. Supp.2d 311 (S.D.N.Y. 2000).


2
The order of the district court is affirmed.